     Case 3:18-cv-00132-MMD-CLB Document 227 Filed 04/15/20 Page 1 of 2


1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      TERRANCE WALKER,                                  Case No. 3:18-cv-00132-MMD-CLB

7                                     Plaintiff,                       ORDER
              v.
8
       INTELLI-HEART SERVICES, INC., et al.,
9
                                  Defendants.
10

11           Pro Se Plaintiff Terrance Walker primarily alleged that Defendants Intelli-heart

12    Services, Inc. (“IHS”), Danny Weisburg, Vanessa Parsons, and Daniel Germain tortiously

13    interfered with his contract with non-party James Winters. (ECF No. 136.) The Court

14    dismissed Plaintiff’s case with prejudice under Nevada’s anti-SLAPP statute, NRS §§

15    41.635-41.670. (ECF Nos. 206 (“Dismissal Order”), 207 (judgment).) In pertinent part, the

16    Court later granted Defendant Germain’s motion for attorneys’ fees, but directed him to

17    submit a revised declaration because it was not clear all of the billing entries for which he

18    sought reimbursement were related to his anti-SLAPP motion. (ECF No. 221 at 4-6.) That

19    timely-filed, revised declaration is now before the Court.1 (ECF No. 225.)

20           Having reviewed Defendant Germain’s revised declaration and its associated

21    billing entries (ECF No. 225-1), the Court finds he only seeks reimbursement for fees and

22    costs accrued in connection with his Anti-SLAPP motion. The Court therefore grants

23    Defendant Germain’s request for $11,042.00 in fees and $70.50 in costs.

24           It is therefore ordered that Defendant Germain is entitled to $11,042.00 in

25    attorney’s fees, and $70.50 in costs.

26    ///

27    ///

28
             1The   Court also reviewed Plaintiff’s unauthorized response. (ECF No. 226.)
     Case 3:18-cv-00132-MMD-CLB Document 227 Filed 04/15/20 Page 2 of 2


1           The Clerk of Court is directed to enter judgment in favor of Defendants for fees

2     and costs as granted in this order and the order entered on April 7, 2020 (ECF No. 221).

3           DATED THIS 15th day of April 2020.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
